Citation Nr: 1034882	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophageal reflux disease (GERD), as 
secondary to service-connected diabetes mellitus with 
hypertension, coronary artery disease, residuals of a shell 
fragment wound, degenerative joint disease and a retained 
metallic foreign body in the left hip, peripheral neuropathy of 
the right and left upper and lower extremities, and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied entitlement to service connection for a stomach 
disorder, including as due to service-connected PTSD.  

In his June 2005 notice of disagreement (NOD) and October 2006 
substantive appeal, the Veteran asserted that his claimed stomach 
disorder developed due to his current service-connected medical 
disabilities and the medications taken for them.  As such, the 
Board has styled the issue on appeal to reflect the Veteran's 
alternative theories of entitlement.  See Roebuck v. Nicholson, 
20 Vet. App. 307 (2006) (to the effect that an appellant's 
alternative theories of service connection are encompassed within 
a single claim). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal 
disorder variously diagnosed as GERD.  In his August 2004 claim, 
he requested service connection for a stomach condition secondary 
to PTSD and noted that he took medications for this disability.  
In his June 2005 NOD and October 2006 substantive appeal, he 
expressly stated that his GERD did not originate during active 
service, but subsequently developed due to his service-connected 
disabilities and the medications he took for them.  

The record reflects that service connection is currently in 
effect for diabetes mellitus with hypertension; coronary artery 
disease; residuals of a shell fragment wound, degenerative joint 
disease and a retained metallic foreign body in the left hip; 
peripheral neuropathy of the right and left upper and lower 
extremities; and PTSD.  

VA medical records indicate that, in November 1999, the Veteran 
was diagnosed with GERD and, outpatient records dated through 
September 2006 include diagnoses of esophageal reflux.  A July 
2005 VA medical record indicates that the Veteran was not taking 
Niacin "due to stomach distress".  A September 2005 VA 
outpatient record indicates that the Veteran took 15 prescribed 
medication although, in April 2006, a VA clinic physician noted 
that the Veteran no longer needed to take Plavix.  However, a 
September 2006 VA examination report included that medication 
among the list of the Veteran's 11 prescribed medications.

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether any current 
gastrointestinal disorder is due to or aggravated by his service-
connected diabetes mellitus with hypertension, coronary artery 
disease, residuals of a shell fragment wound, degenerative joint 
disease and a retained metallic foreign body in the left hip, 
peripheral neuropathy of the right and left upper and lower 
extremities, and/or PTSD; and/or medications taken for his 
service-connected disabilities.  See 38 C.F.R. § 3.310(a) and (b) 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Recent VA medical records, dated since September 2006, should 
also be obtained from the VA medical centers (VAMCs) in Lake 
City, Gainesville, and Tallahassee, Florida.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMCs in Lake 
City, Gainesville, and Tallahassee, Florida, 
for the period from September 2006 to the 
present.

2.  Thereafter, schedule the Veteran for an 
appropriate VA medical examination.  The 
Veteran's claims file and a copy of this 
remand should be made available to 
and reviewed by the examiner in conjunction 
with the examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.

The examiner should identify all current 
gastrointestinal disorders found to be 
present, i.e., GERD, esophageal reflux, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current gastrointestinal disorder was caused 
by the Veteran's service-connected diabetes 
mellitus with hypertension, coronary artery 
disease, residuals of a shell fragment 
wound, degenerative joint disease and a 
retained metallic foreign body in the
left hip, peripheral neuropathy of the right 
and left upper and lower extremities, and/or 
PTSD; and/or the medications taken for to 
treat his service-
connected disabilities.

If the answer to the above question is 
negative, the examiner is requested to state 
whether it is at least as likely as not that 
any current gastrointestinal disorder was 
aggravated (i.e., underwent a permanent 
increase in severity) by the Veteran's 
service-connected diabetes mellitus with 
hypertension, coronary artery disease, 
residuals of a shell fragment wound, 
degenerative joint disease and a retained 
metallic foreign body in the
left hip, peripheral neuropathy of the right 
and left upper and lower extremities, and/or 
PTSD; and/or the medications taken for to 
treat his service-
connected disabilities.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner for completion of the inquiry if 
the questions posed were not answered.

4.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal is 
not granted, issue a supplemental statement 
of the case and give the Veteran and his 
representative an appropriate amount
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


